11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Ennis Cole 
Appellant
Vs.                   No.
11-03-00410-CV -- Appeal from Martin County
Gary R. Baily    
Appellee
 
Ennis Cole appeals from a judgment of
contempt.  In the judgment, the trial
court found that appellant had violated an earlier judgment that prohibited him
from interfering with Gary R. Baily=s
use of an easement.[1]  The trial court ordered appellant confined to
the Martin County Jail for 30 days, suspended the sentence, and placed
appellant on probation for a period of 30 days. 
The trial court also ordered appellant to pay appellee=s attorney=s
fees.
Contempt orders cannot be attacked by direct
appeal.  Norman v. Norman, 692
S.W.2d 655 (Tex.1985); Ex parte Williams, 690 S.W.2d 243 n.1
(Tex.1985)(original proceeding).  The
validity of a contempt order must be reviewed by an application for writ of
habeas corpus if the contemnor has been confined or by a petition for writ of
mandamus if the contemnor has not been confined.  Rosser v. Squier, 902 S.W.2d 962 
(Tex.1995)(original proceeding); Ex parte Williams, supra at 243;
Ex parte Casillas, 25 S.W.3d 296, 297 n.1 (Tex.App. - San Antonio 2000,
orig. proceeding).
We dismiss the appeal for want of jurisdiction. 
 
TERRY McCALL
JUSTICE
June 23, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Arnot, C.J., and
Wright,
J., and McCall, J.




     [1]Cole v. Baily,
No. 08-02-00466-CV, 2004 WL 309295 (Tex.App. B El Paso,
Feb. 19, 2004, no pet=n).